DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 9-11 of Applicant’s Arguments/Remarks, filed September 20th, 2022, with respect to the rejection(s) of claim(s) 1, 9, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Wieren (US 20140221911 A1).  The claim amendments adding the clarification that the provided analyte data has to be consecutive readings over a desired threshold is read on by Van Wieren (Paragraph 0068:  “the method determines whether the threshold value is exceeded a predetermined number of times. For example, the method may determine whether a threshold value is exceeded in four consecutive cycles. In some embodiments, the method determines whether the same threshold is exceeded in consecutive cycles. Continuously exceeding a threshold may indicate an underlying change in the analyte values from previous analyte values instead of an error in measurement”  change in analyte values could be considered being worn).  Therefore, the claims are still rejected under 35 U.S.C. 103.
Regarding the argument that the new claim 21 overcomes the 35 U.S.C. 101 rejection, the claim does not integrate the judicial exception into a practical application or add more specific structure to the analyte sensor system to overcome the rejection, as discussed during the examiner interview.  Therefore, the 35 U.S.C. 101 rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-20 are all within at least one of the four categories.
Regarding Step 2A (prong 1), the independent claims (1, 9, and 17) recites:
detecting, by an analyte sensor system, that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data indicative of a concentration of an analyte of the host, and
determining, by the analyte sensor system, that sensor use at the analyte sensor system has terminated. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of detecting and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The idea of detecting a sensor is worn based upon analyte data and determining sensor use has terminated could be performed by simply looking at the acquired data values.

Regarding Step 2A (prong 2):
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for storing and uploading merely invoke a computer as a tool.
•The data-gathering step (storing) and the data-output step (uploading) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for storing and uploading. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer detecting, storing, determining, and uploading. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in an post-solution step.

Regarding Step 2B:
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 46-47, Paragraph 00289 and Pg. 128, Paragraph 00514) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (storing and uploading) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop,
blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  
Claims 2, 11, and 18 are steps that are additional data output that is well understood, routine and conventional (WURC) through receiving communication requests.
Claims 3. 12, and 19 are steps that are additional data output that is WURC through receiving authentication data.
Claims 4, 13, and 20 are steps that are additional data output that is WURC through data transmission.
Claim 13 is steps that are also abstract through determining a sensor system is worn based on a threshold value is a mental process that can be performed by simply looking at the analyte data.
Claims 6 and 14 are steps that are also abstract through determining a sensor system is worn based on a threshold value and a threshold amount of time is a mental process that can be performed by simply looking at the analyte data and counting time elapsed.
Claims 7 and 15 are steps that are also abstract through determining a sensor system use has terminated based on a threshold value is a mental process that can be performed by simply counting the time elapsed.
Claims 8 and 16 are steps that are additional data output that is WURC through uploading stored data.
Claim 21 is steps that are additional data output that is WURC through generic sensor system.
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Rosas (US 20150123813 A1) in view of Heikenfeld (US 20170100072 A1) and Van Wieren (US 20140221911 A1).
	Regarding claim 1, Hernandez-Rosas teaches a method for measuring a parameter related to patient health (Paragraph 0002:  “methods for a continuous monitoring of analyte values”), the method comprising: 
storing, by the analyte sensor system, the analyte data provided by the sensor (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”); 
determining, by the analyte sensor system, that sensor use at the analyte sensor system has terminated (Paragraph 0145:  “Thus, sensor system 8 can communicate via wireless transmission with display device 110, 120, 130, 140 (e.g., a hand-held computing device) at predetermined time intervals”); and 
uploading, by the analyte sensor system, stored analyte data to an upload computing device (Paragraph 0145:  “transmitting data more frequently than needed, yet frequent enough to provide substantially real-time sensor information (e.g., measured glucose values) to the display device 110, 120, 130, 140 for output (e.g., display) to a use”).
Hernandez-Rosas fails to explicitly teach detecting, by an analyte sensor system, that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data indicative of a concentration of an analyte indicative of a concentration of an analyte of the host.
Heikenfeld teaches detecting, by an analyte sensor system, that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data indicative of a concentration of an analyte indicative of a concentration of an analyte of the host (Paragraph 0071:  “Then the device initiates sweat measurements, and determines that the device is operating on the employee's skin because Na.sup.+ and K.sup.+ concentration trends are as expected for the measured sweat rate”:  analyte concentration measurements are used to determine device is being worn).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initiation of the sensor of Hernandez-Rosas to incorporate the initiation of Heikenfeld, because it helps ensure the sensor is properly operational on a user’s skin for taking analyte concentrations (Paragraph 0071 of Heikenfeld).
Hernandez-Rosas and Heikenfeld fail to teach wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host.
Van Wieren teaches wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host (Paragraph 0068:  “the method determines whether the threshold value is exceeded a predetermined number of times. For example, the method may determine whether a threshold value is exceeded in four consecutive cycles. In some embodiments, the method determines whether the same threshold is exceeded in consecutive cycles. Continuously exceeding a threshold may indicate an underlying change in the analyte values from previous analyte values instead of an error in measurement”  change in analyte values could be considered being worn).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection that a sensor is being worn through analyte data being collected taught by Heikenfeld to incorporate the explicit consecutive analyte readings over a threshold to determine a shift in analyte data taught by Van Wieren, because it ensures the change in analyte value that is detected are not simply an error in measurement (Paragraph 0068 of Van Wieren).
 
Regarding claim 9, Hernandez-Rosas teaches a system for measuring a parameter related to patient health (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”), the system comprising: 
an analyte sensor system configured to perform operations comprising (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”): 
storing the analyte data provided by the sensor (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”); 
determining that sensor use at the analyte sensor system has terminated (Paragraph 0145:  “Thus, sensor system 8 can communicate via wireless transmission with display device 110, 120, 130, 140 (e.g., a hand-held computing device) at predetermined time intervals”); and 
uploading stored analyte data to an upload computing device (Paragraph 0145:  “transmitting data more frequently than needed, yet frequent enough to provide substantially real-time sensor information (e.g., measured glucose values) to the display device 110, 120, 130, 140 for output (e.g., display) to a use”).
Hernandez-Rosas fails to explicitly teach detecting that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data indicative of a concentration of an analyte indicative of a concentration of an analyte of the host.
Heikenfeld teaches detecting that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data indicative of a concentration of an analyte indicative of a concentration of an analyte of the host  (Paragraph 0071:  “Then the device initiates sweat measurements, and determines that the device is operating on the employee's skin because Na.sup.+ and K.sup.+ concentration trends are as expected for the measured sweat rate”:  analyte concentration measurements are used to determine device is being worn).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initiation of the sensor of Hernandez-Rosas to incorporate the initiation of Heikenfeld, because it helps ensure the sensor is properly operational on a user’s skin for taking analyte concentrations (Paragraph 0071 of Heikenfeld).
Hernandez-Rosas and Heikenfeld fail to teach wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host.
Van Wieren teaches wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host (Paragraph 0068:  “the method determines whether the threshold value is exceeded a predetermined number of times. For example, the method may determine whether a threshold value is exceeded in four consecutive cycles. In some embodiments, the method determines whether the same threshold is exceeded in consecutive cycles. Continuously exceeding a threshold may indicate an underlying change in the analyte values from previous analyte values instead of an error in measurement”  change in analyte values could be considered being worn).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection that a sensor is being worn through analyte data being collected taught by Heikenfeld to incorporate the explicit consecutive analyte readings over a threshold to determine a shift in analyte data taught by Van Wieren, because it ensures the change in analyte value that is detected are not simply an error in measurement (Paragraph 0068 of Van Wieren).

Regarding claim 17, Hernandez-Rosas teaches a non-transitory computer-readable medium comprising instructions thereon that, when executed by at least one processor (Paragraph 0146:  “performed by a processor executing instructions embodied in non-transitory computer-readable medium”), cause the at least one processor to perform operations comprising: 
storing the analyte data provided by the sensor (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”); 
determining that sensor use at the analyte sensor system has terminated (Paragraph 0145:  “Thus, sensor system 8 can communicate via wireless transmission with display device 110, 120, 130, 140 (e.g., a hand-held computing device) at predetermined time intervals”); and 
uploading stored analyte data to an upload computing device (Paragraph 0145:  “transmitting data more frequently than needed, yet frequent enough to provide substantially real-time sensor information (e.g., measured glucose values) to the display device 110, 120, 130, 140 for output (e.g., display) to a use”).
Hernandez-Rosas and Heikenfeld fail to teach wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host.
Van Wieren teaches wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host (Paragraph 0068:  “the method determines whether the threshold value is exceeded a predetermined number of times. For example, the method may determine whether a threshold value is exceeded in four consecutive cycles. In some embodiments, the method determines whether the same threshold is exceeded in consecutive cycles. Continuously exceeding a threshold may indicate an underlying change in the analyte values from previous analyte values instead of an error in measurement”  change in analyte values could be considered being worn).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of Hernandez-Rosas and Heikenfeld to incorporate the consecutive readings taught by Van Wieren, because it allows for a change in analyte value to be detected that are not considered an error in measurement (Paragraph 0068 of Van Wieren).
Hernandez-Rosas fails to explicitly teach detecting that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data indicative of a concentration of an analyte indicative of a concentration of an analyte of the host.
Heikenfeld teaches detecting that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data indicative of a concentration of an analyte indicative of a concentration of an analyte of the host  (Paragraph 0071:  “Then the device initiates sweat measurements, and determines that the device is operating on the employee's skin because Na.sup.+ and K.sup.+ concentration trends are as expected for the measured sweat rate”:  analyte concentration measurements are used to determine device is being worn).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initiation of the sensor of Hernandez-Rosas to incorporate the initiation of Heikenfeld, because it helps ensure the sensor is properly operational on a user’s skin for taking analyte concentrations (Paragraph 0071 of Heikenfeld).
Hernandez-Rosas and Heikenfeld fail to teach wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host.
Van Wieren teaches wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host (Paragraph 0068:  “the method determines whether the threshold value is exceeded a predetermined number of times. For example, the method may determine whether a threshold value is exceeded in four consecutive cycles. In some embodiments, the method determines whether the same threshold is exceeded in consecutive cycles. Continuously exceeding a threshold may indicate an underlying change in the analyte values from previous analyte values instead of an error in measurement”  change in analyte values could be considered being worn).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection that a sensor is being worn through analyte data being collected taught by Heikenfeld to incorporate the explicit consecutive analyte readings over a threshold to determine a shift in analyte data taught by Van Wieren, because it ensures the change in analyte value that is detected are not simply an error in measurement (Paragraph 0068 of Van Wieren).

Regarding claims 2, 10, and 18, Hernandez-Rosas teaches a method, system, and non-transitory computer-readable medium further comprising: after determining that the sensor use at the analyte sensor system has terminated, broadcasting, by the analyte sensor system, system identification data (Paragraph 0152:  “ engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”); 
receiving, by the analyte sensor system and from the upload computing device, a communication request comprising the system identification data (Paragraph 0152:  “engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”); and 
establishing, by the analyte sensor system, a communication session with the upload computing device responsive to the communication request, wherein the uploading is performed using the communication session (Paragraph 0151:  “After completion of the first data connection process 414, the analyte sensor system 8 and the connected display device 110, 120, 130, 140 engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”).

Regarding claims 3, 11, and 19, Hernandez-Rosas teaches a method, system, and non-transitory computer-readable medium further comprising: after determining that the sensor use at the analyte sensor system has terminated, receiving, by the analyte sensor system, an upload request from the upload computing device (Paragraph 0150:  “During the first data connection process 414, the display device requests a challenge value from the analyte sensor system 8 and the analyte sensor system 8 sends the change value to the display device in response” and Paragraph 0151:  “After completion of the first data connection process 414, the analyte sensor system 8 and the connected display device 110, 120, 130, 140 engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”, which shows that the data connection process and first data communication are after the collection of data (system termination)); and 
receiving, from the upload computing device, authentication data (Paragraph 0150:  “Upon receiving the challenge value, the display device calculates a hash value based on the challenge value and the identification information associated with the analyte sensor system 8 and/or the transceiver 316 and sends the hash value to the transceiver 316”).

Regarding claims 4, 12, and 20, Hernandez-Rosas teaches a method, system, and non-transitory computer-readable medium further comprising after determining that the sensor use at the analyte sensor system has terminated, receiving, by the analyte sensor system, an upload request from the upload computing device (Paragraph 0150:  “During the first data connection process 414, the display device requests a challenge value from the analyte sensor system 8 and the analyte sensor system 8 sends the change value to the display device in response” and Paragraph 0151:  “After completion of the first data connection process 414, the analyte sensor system 8 and the connected display device 110, 120, 130, 140 engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”, which shows that the data connection process and first data communication are after the collection of data (system termination)); 
broadcasting, by the analyte sensor system, system identification data (Paragraph 0162:  “challenge value”);  
130receiving, from the upload computing device, authentication data (Paragraph 0150:  “Upon receiving the challenge value, the display device calculates a hash value based on the challenge value and the identification information associated with the analyte sensor system 8 and/or the transceiver 316 and sends the hash value to the transceiver 316”); and 
establishing, by the analyte sensor system, a communication session with the upload computing device, wherein the uploading includes transmitting the stored analyte data to the upload computing device (Paragraph 0151:  “After completion of the first data connection process 414, the analyte sensor system 8 and the connected display device 110, 120, 130, 140 engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”).

Regarding claim 13, Hernandez-Rosas teaches a method and system wherein detecting that the analyte sensor system is worn by the host comprises determining that the analyte sensor system has provided analyte data of at least a threshold value (Paragraph 0154:  “For example, only activate the transceiver if data meets certain thresholds, such a current rate of change, current high value, current low value, absolute difference from a previously exchanged value, percentage difference from a previously exchanged value, and the like”).
Hernandez-Rosas and Heikenfeld fail to teach wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration of an analyte of the host.
Van Wieren teaches wherein analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration (Paragraph 0068:  “the method determines whether the threshold value is exceeded a predetermined number of times. For example, the method may determine whether a threshold value is exceeded in four consecutive cycles. In some embodiments, the method determines whether the same threshold is exceeded in consecutive cycles. Continuously exceeding a threshold may indicate an underlying change in the analyte values from previous analyte values instead of an error in measurement”  change in analyte values could be considered being worn).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of Hernandez-Rosas and Heikenfeld to incorporate the consecutive readings taught by Van Wieren, because it allows for a change in analyte value to be detected that are not considered an error in measurement (Paragraph 0068 of Van Wieren).

Regarding claim 6 and 14, Hernandez-Rosas and Heikenfeld fail to teach a method and system wherein detecting that the analyte sensor system is further worn by the host comprises determining that the analyte sensor system has provided analyte data
Heikenfeld teaches a method and system wherein detecting that the analyte sensor system is further worn by the host comprises determining that the analyte sensor system has provided analyte data.
Hernandez-Rosas and Heikenfeld fail to teach wherein provided analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration and for more than a threshold time (Paragraph 0071:  “Then the device initiates sweat measurements, and determines that the device is operating on the employee's skin because Na.sup.+ and K.sup.+ concentration trends are as expected for the measured sweat rate”:  analyte concentration measurements are used to determine device is being worn).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initiation of the sensor of Hernandez-Rosas to incorporate the initiation of Heikenfeld, because it helps ensure the sensor is properly operational on a user’s skin for taking analyte concentrations (Paragraph 0071 of Heikenfeld).
Van Wieren teaches a method and system wherein provided analyte data is indicative of consecutive readings by the sensor of at least a threshold concentration and for more than a threshold time  (Paragraph 0068:  “the method determines whether the threshold value is exceeded a predetermined number of times. For example, the method may determine whether a threshold value is exceeded in four consecutive cycles. In some embodiments, the method determines whether the same threshold is exceeded in consecutive cycles. Continuously exceeding a threshold may indicate an underlying change in the analyte values from previous analyte values instead of an error in measurement”  change in analyte values could be considered being worn).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of Hernandez-Rosas and Heikenfeld to incorporate the consecutive readings taught by Van Wieren, because it allows for a change in analyte value to be detected that are not considered an error in measurement (Paragraph 0068 of Van Wieren).

Regarding claims 7 and 15, Hernandez-Rosas teaches a method and system wherein determining that sensor use at the analyte sensor system has terminated comprises determining that more than a threshold time has elapsed with the analyte sensor system being worn by the host (Paragraph 0145:  “Thus, sensor system 8 can communicate via wireless transmission with display device 110, 120, 130, 140 (e.g., a hand-held computing device) at predetermined time intervals” and “While the predetermined time interval is every five minutes in some embodiments, it is appreciated that this time interval can be varied to be any desired length of time”).

Regarding claim 21, Hernandez-Rosas teaches the method further comprising producing, by the sensor of the analyte sensor system, readings of a concentration of the analyte of the host  (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Rosas, Heikenfeld, and Van Wieren as applied to claims 1 and 9 above, and further in view of Sloan (US 20120232520 A1).
The limitations of claims 1 and 9 are taught as described above.
Regarding claim 8, Hernandez-Rosas, Heikenfeld, and Van Wieren fail to teach a method and system wherein the upload computing device further uploads the stored analyte data to a server system.
Sloan teaches a method and system wherein the upload computing device further uploads the stored analyte data to a server system (Paragraph 0198:  “a health monitor device as described above in conjunction with FIG. 6A, which may be configured to automatically and wirelessly transmit the measured analyte data to the server terminal 1410”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upload computing device of Hernandez-Rosas and Heikenfeld to implement the server uploading of Sloan, because it allows a comprehensive storage of important analyte data for a specific user (Paragraph 0198 of Sloan).

Regarding claim 16, Hernandez-Rosas, Heikenfeld, and Van Wieren fail to teach a method and system further comprising uploading the stored analyte data to a server system by the upload computing device.
Sloan teaches a method and system further comprising uploading the stored analyte data to a server system by the upload computing device (Paragraph 0198:  “a health monitor device as described above in conjunction with FIG. 6A, which may be configured to automatically and wirelessly transmit the measured analyte data to the server terminal 1410”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upload computing device of Hernandez-Rosas and Heikenfeld to implement the server uploading of Sloan, because it allows a comprehensive storage of important analyte data for a specific user (Paragraph 0198 of Sloan).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 December 2022